Exhibit 10.14
 
MANAGEMENT AGREEMENT
 
THIS MANAGEMENT AGREEMENT (this “Management Agreement”) entered into as of April
30, 2011 by and between ProGreen Property Management LLC, a Michigan limited
liability company (herein called “Manager”) having an address of 380 N. Old
Woodward Ave., Ste. 226, Birmingham, Michigan 48009, Email:
propertymanagement@progreenproperties.com, and American Residential Gap LLC, a
Michigan limited liability company (“Owner”), having an address of 380 N. Old
Woodward Ave., Ste 300, Birmingham, Michigan 48009, Email: info@amrega.com.
 
W I T N E S S E T H:
 
WHEREAS, Owner owns multiple residential properties commonly known as; set forth
in Appendix 1 (herein the “Properties”), additional Properties may be added
under this Agreement, by the making of a dated amendment to Appendix 1, duly
signed by both parties; and
 
WHEREAS, Owner desires to engage the services of an independent management
company to manage, lease, operate, maintain and repair the Property for and on
behalf of Owner, all in accordance with the terms and provisions hereof; and
 
WHEREAS, Manager has represented to Owner that Manager is experienced in the
management, leasing, operation, maintenance and repair of property similar to
the Property;
 
NOW, THEREFORE, Owner and Manager covenant and agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
All terms used in this Management Agreement which are not defined in this
Article 1 shall have the meanings set forth elsewhere in this Management
Agreement.  As used in this Management Agreement, the following terms shall have
the following meanings (such meaning to be applicable to both the singular and
plural form of the terms defined):
 
Section 1.1                            “Applicable Law” shall mean all building
codes, zoning ordinances, laws, orders, writs, ordinances, rules and regulations
of any Federal, state, county, city, borough or municipality, or of any
division, agency, bureau, court, commission or department thereof, or of any
public officer or official, having jurisdiction over or with respect to the
Property.
 
       Section 1.2                                “Insurance Requirements ”
shall mean the requirements of any insurance policies from time to time in
effect in respect of the Property, or of any insurance carriers or boards of
fire underwriters or similar insurance rating organizations having jurisdiction
in respect of the Property.
 

 
-1-

--------------------------------------------------------------------------------

 
 
Section 1.3                           “Rents ” shall mean all rents and other
payments received under Leases, excluding security deposits, advance rents and
amounts paid by reason of the breach of any Lease, and any other income of the
Property.
 
Section 1.4                           “Service Contracts ” shall mean all
service, maintenance and other contracts respecting maintenance or operation of
the Property.
 
Section 1.5                           “Term ” shall mean the duration of this
Agreement as set forth in Section 2.2 hereof.
 
ARTICLE 2
 
APPOINTMENT OF MANAGER; TERM
 
Section 2.1 Appointment of Manager.  Owner hereby appoints Manager as an
independent contractor, and Manager hereby accepts such appointment as an
independent contractor, with sole and exclusive right to lease, operate,
maintain, manage and repair the Property, and Manager agrees, for and in
consideration of the Management Fee, as hereinafter defined, to perform its
obligations hereunder with due diligence, in an efficient and proper manner and
in accordance with the terms and conditions herein set forth.  Manager shall be,
at law, an independent contractor, and this Agreement shall not create any
employment relationship, either express or implied, or any relationship of
principal and agent, between Manager (or any Person employed by Manager) and
Owner.
 
Section 2.2 Term.  The services of Manager hereunder shall commence on the date
Owner acquires title to the Property.  Unless sooner terminated pursuant to
Article 5 hereof, this Agreement shall continue in full force and effect for a
term of one year, thereafter shall automatically be extended for consecutive one
year periods on the same terms as are contained herein unless, within ninety
(90) days by Owner or one hundred and eighty (180) days by Manager, prior to the
end of the original term or any extension thereof, either Manager or Owner shall
deliver to the other party a notice of its intention not to continue this
Agreement after the end of such original term or any extension thereof.
 
ARTICLE 3
 
DUTIES; NO SERVICES BY OWNER; DISCLOSURE OF INTEREST
 
Section 3.1 Duties.  During the Term, Manager agrees to lease, operate,
maintain, manage and repair the Property in a first class, high-quality manner
in keeping with the standards maintained by other first class, high-quality
Property of similar kind and location, all of which shall be done with due
diligence and in good faith.
 
Section 3.2 Collection of Rents: Payment of Expenses.  Manager shall bill and
assert a diligent effort to collect the Rents and, disburse therefrom the
reasonable and necessary expenses of operations, upkeep and maintenance of the
Property, including compensation of Manager and all payments due to the Owner
pursuant to this Agreement.
 
Section 3.3 Bank Accounts.  Manager shall deposit in a banking institution in A
general account (the “Rent Account ”), the Rents and all other sums received by
Manager for the Account, to be held for the payment of expenses which Manager is
permitted to pay hereunder.  Excess funds after payment of expenses, shall be
paid to the Owner on a monthly basis. Security deposits required by Applicable
Law are to be held by Manager in a separate account.
 
Section 3.4 Insurance.  Manager shall procure for Owner and maintain through the
term of this Agreement insurance for the Property.
 

 
-2-

--------------------------------------------------------------------------------

 
 
Section 3.5 Enforcement of Contracts.  Manager shall enforce all of the
provisions of the Leases and the Service Contracts.
 
Section 3.6 Record Keeping.  Manager shall establish, maintain and supervise
record keeping as shall be necessary to provide to Owner information necessary
in order for Owner to keep such books and accounts and provide the financial
statements required.
 
Section 3.7 Payment of Taxes and Debts.  Manager shall pay before due, on behalf
of and without the direction of Owner, real estate taxes, water or sewer
charges, association fees and other assessments, and, additionally, Manager
shall prepare and file all property tax returns and any necessary business
licenses to insure the legal operation of the Property.
 
ARTICLE 4
 
COMPENSATION OF MANAGER
 
Section 4.1 Management Fee.  As Manager’s sole compensation for the services
performed by Manager pursuant to this Agreement, Manager shall be entitled to a
monthly management fee (herein called the “Management Fee ”) equal to ten (10%)
of the Rents actually collected and received by Manager monthly under the
Leases.
 
ARTICLE 5
 
TERMINATION
 
Section 5.1 Automatic Termination.  Notwithstanding anything contained herein to
the contrary, this Agreement shall terminate on the date of the occurrence of
any of the following events:
 
5.1.1 Sale or other transfer of the Property by Owner;
 
5.1.2 The  dissolution or liquidation of Manager or inability to continue to
serve as Manager; or
 
Section 5.2 Termination by Owner.  Owner shall have the right to terminate this
Agreement at any time upon the occurrence of any one or more of the following
events:
 
5.2.1 If Manager shall default under the terms of this Agreement, and written
notice setting forth the details of such default shall be given to Manager, and
Manager shall not cure such default (a) within five (5) days after such notice;
or
 
5.2.2 Owner shall at any time have the right on ninety (90) days’ notice to
terminate this Agreement without cause.
 
Section 5.3 Termination by Manager.  Manager shall have the right to terminate
this Agreement upon not less than one hundred and eighty (180) days’ written
notice.

 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
CASUALTY
 
Section 6.1 Damage or Destruction.  In the event of any damage or loss to the
Property by fire or other casualty, Manager agrees to give immediate written
notice thereof to Owner.
 
ARTICLE 7
 
MISCELLANEOUS
 
Section 7.1 Notices.  All notices or other communications given under this
Agreement to be effective shall be in writing, shall be given to Owner or
Manager at the address first set forth above.
 
Section 7.2 Applicable Law.  This Agreement shall be interpreted and construed
under and governed by the laws of the State of Michigan.
 
IN WITNESS WHEREOF, Owner and Manager have executed this Agreement under seal as
of the date first above written.
 



 
OWNER:
 
AMERICAN RESIDENTIAL GAP, LLC
A Michigan limited liability company


By:   AMERICAN RESIDENTIAL GAP ApS
Its:  Sole Member
     
       /s/ Henrik Wagenius
By:_________________________________
          Henrik Wagenius
Its:      Chairman




 
MANAGER:
 
ProGreen Property Management, LLC
 
/s/ Jan Telander
 
By:__________________________________


 
Jan Telander
 
Its:       Managing Member


